United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1449
                                   ___________

Vivian I. Wolfe-Holmes,                 *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
James D. Robertson, In his individual *
and official capacity; Patricia A.      *
Mackey, In her individual and official * [UNPUBLISHED]
capacity; John Does, #1 - 10, In their  *
individual and official capacity,       *
                                        *
              Appellees.                *
                                   ___________

                             Submitted: December 30, 2005
                                Filed: January 10, 2006
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Vivian Wolfe-Holmes appeals the district court’s1 dismissal of her 42 U.S.C.
§§ 1983, 1985, and 1986 complaint against two Arkansas attorneys and ten John Doe
defendants. Wolfe-Holmes alleged that defendants James Robertson and Patricia
Mackey ineffectively represented her in a previous lawsuit and conspired with others

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
to deny her constitutional rights. Upon de novo review, see Ferris, Baker Watts, Inc.
v. Ernst & Young, LLP, 395 F.3d 851, 853 (8th Cir. 2005) (standard of review), we
conclude the judgment of the district court was correct. See 8th Cir. R. 47B.

      Accordingly, we affirm. We also deny Mackey’s pending motion.
                     ______________________________




                                         -2-